Exhibit 10.51

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2

 

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (“Agreement”) is entered into by and among
Vermillion, Inc. f/k/a Ciphergen Biosystems, Inc. (referred to herein as
“Claimant”), on the one hand, and [***], on the other. (Claimant and [***] are
collectively referred to herein as the “Parties,” and separately as “Party,”
when appropriate.)

WHEREAS, a dispute has arisen between Claimant and [***] arising out of and
relating to certain investments made by Claimant;

WHEREAS, [***] denies any and all liability to Claimant; and

WHEREAS, the Parties desire to finally and completely settle and resolve all
disputes between them.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
Parties hereby agree as follows:

 

  1.

Release. The Parties hereby release and forever discharge one another, their
present and former parents, affiliates, subsidiaries, predecessors, successors,
and related entities, its present and former officers, directors, shareholders,
employees (including but not limited to [***]’s former employee, [***]),
partners, attorneys, affiliates, representatives, spouses, trustees, and agents,
and each of such persons’ heirs, successors, assigns, executors, administrators,
and beneficiaries, of and from any and all claims (including claims for costs
and attorneys’ fees), damages, demands, suits, debts, actions or causes of
action of any kind, whether known or unknown, suspected or unsuspected, that the
Parties, or any of them, ever had or may now or hereafter own, hold, have or
claim to have by reason of any matter, cause or thing whatsoever from the
beginning of the world to the day of the date of this Agreement, including but
not limited to any and all investments Claimant made at or through any employee
or agent of [***], including but not limited to investments in [***], and any
claims which are or could have been asserted by Claimant in the [***]
arbitration matter entitled Vermillion, Inc. f/k/a Ciphergen Biosystems, Inc. v.
[***], and identified as [***], (collectively, the “Claim”).

 

  2.

Section 1542 Waiver. The Parties hereby expressly waives any and all rights that
they may have under the provisions of California Civil Code section 1542, which
reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

- 1 -



--------------------------------------------------------------------------------

Exhibit 10.51

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2

 

The Parties further declare that they know and understand the full nature,
extent, and import of section 1542 of the California Civil Code and of this
entire Agreement, and if the Parties have any questions, they have asked their
respective attorneys to answer them and have received such answers to enable
them to knowingly waive the protections afforded by section 1542 of the
California Civil Code.

 

  3.

Unknown Claims. It is possible that other injuries or damages not now known to
the Parties will develop or be discovered, and this Agreement is expressly
intended to cover and include all such injuries or damages, including all rights
of action relating thereto.

 

  4.

Dismissal of Arbitration. Within ten (10) days of the total payment due under
this Agreement by [***], Claimant shall dismiss [***] in its entirety, with
prejudice.

 

  5.

Payment by [***]. For and in consideration of each of the terms set forth
herein, [***] shall pay Claimant the total sum of $1,000,000 payable in two
(2) installments as follows: $535,000 on or before March 1, 2012 and $465,000 on
or before September 1, 2012. Such payments shall be made by wire transfer to the
“Ackerman, Link & Sartory, P.A. Trust Account f/b/o Vermillion, Inc.,” (tax
identification number 65-0668726) as follows:

 

   FirstCity Bank of Commerce    11011 US Highway #1    North Palm Beach, FL
33408    (561-630-5595) Account Name:    Ackerman, Link & Sartory, P.A.    222
Lakeview Avenue    Suite 1250    West Palm Beach, FL 33401 Account Number:   
200000339 Bank:    FirstCity Bank of Commerce    Bank ABA Number: 067016367

 

  6.

Assignment of Claims Based on Released Matters. Claimant hereby transfers and
assigns to [***] any and all claims, demands, and causes of action whatsoever
that Claimant has or may have against any individual or entity arising out of or
related to the Claim. [***] may in its own name and for its own benefit
prosecute, collect, settle, compromise and grant releases on said claims,
demands, and causes of action as it in its sole discretion deems advisable.

 

  7.

Attorneys’ Fees and Costs. Each Party shall bear its own expenses, including any
costs or attorneys’ fees, incurred in connection with the Claim. Claimant is
responsible for any tax liability that may be created as a result of this
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

Exhibit 10.51

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2

 

 

  8.

Applicable Law. This Agreement shall be construed, interpreted, governed, and
enforced in accordance with the laws of the State of California.

 

  9.

Entire Agreement. This Agreement constitutes a binding and enforceable agreement
of settlement among the Parties, and the Parties acknowledge that there are no
other warranties, promises, assurances or representations of any kind, express
or implied, upon which the Parties have relied in entering into this Agreement,
unless expressly set forth herein. This Agreement shall not be modified except
by written agreement signed by all Parties to this Agreement.

 

  10.

Parties Affected. This Agreement shall be binding upon and inure to the benefit
of the officers, directors, shareholders, employees, partners, attorneys,
affiliates, representatives, spouses, trustees, heirs, successors, and assigns
of the Parties.

 

  11.

Warranty. Each Party warrants (a) that the person executing this Agreement on
its behalf has the authority to do so; and (b) that the matters being released
pursuant to this Agreement have not been assigned or otherwise transferred to
any other person or entity.

 

  12.

Acknowledgment of Terms. The Parties have read and understand the terms of this
Agreement, have consulted with their respective counsel, and understand and
acknowledge the significance and consequence of each such term.

 

  13.

Representation by Counsel. The Parties agree that they are entering into this
Agreement after having received full advice from counsel of their choosing with
respect to this Agreement and all other matters related thereto.

 

  14.

Execution of Documents. This Agreement may be executed in counterparts, that is,
all signatures need not appear on the same copy. All such executed copies shall
together constitute the complete Agreement. Facsimile signatures shall for all
purposes have the same effect as original signatures.

 

  15.

Confidentiality. The Parties agree that, other than acknowledging in response to
any inquiry the fact that the Claim has been settled, Claimant shall not
disclose or discuss, or cause or permit his/her counsel or anyone in privity
with counsel to disclose or discuss, directly or indirectly, to any person,
entity or representative thereof, who is not a Party or an employee or agent of
a Party to the Claim, any of the terms of the settlement of the Claim, any
documents received in connection with the Claim and/or the facts regarding the
underlying controversies and disputes; provided, however, that nothing contained
herein shall preclude Claimant from: (1) complying with disclosure and reporting
laws applicable to public companies, (2) complying with any lawful subpoena or
court order, (3) complying with any request for information or documents from
any securities industry regulator or self-regulatory organization,
(4) responding to any inquiry by or providing testimony to the United States
Securities and Exchange Commission, any self-regulatory organization or any
federal or state regulatory authority, or (5) from making disclosure of the fact
and amount of this settlement to lawyers, accountants, tax

 

- 3 -



--------------------------------------------------------------------------------

Exhibit 10.51

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2

 

 

advisors, board members, shareholders, or during any 2012 quarterly earnings
call as Claimant’s counsel determines is reasonably necessary to comply with
applicable securities laws, rules and regulations.

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the date of the last signature herein.

 

Dated: February 7, 2012    /s/ Gail S. Page    VERMILLION, INC. f/k/a CIPHERGEN
BIOSYSTEMS, INC.    By: Gail S. Page    Its: CEO    Dated: 2/9/2012    [/s/***]
   By: [***]    Its: [***]    APPROVED AS TO FORM AND CONTENT    Dated: 2-7-2012
   /s/ Wendy S. Link for    SCOTT J. LINK    ACKERMAN, LINK & SARTORY, P.A.   
Attorneys for Claimant    VERMILLION, INC. f/k/a CIPHERGEN    BIOSYSTEMS, INC.
Dated: 2.9.2012    [/s/ ***]    [***]    [***]    [***]    [***]    [***]   
[***]

 

- 4 -